                Case 19-50829-JKS          Doc 49       Filed 07/20/21   Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

 In Re:                                             :   Chapter 11
                                                    :
 Woodbridge Group of Companies, LLC                 :   Case No.: 17-12560 (JKS)
                                                    :
                       Debtor.                      :
                                                    :
 Michael Goldberg, as Liquidating Trustee of        :
 the Woodbridge Liquidation Trust,                  :   MEDIATOR’S CERTIFICATE OF
 successor in interest to the estates of            :   COMPLETION
 Woodbridge Group of Companies, et al.,             :
                                                    :
                       Plaintiff,                   :
 v.                                                 :   Adv. Proc. No.: 19-50829 (JKS)
                                                    :
 Mary Ellen Nuhn,                                   :
                                                    :
                      Defendant.                    :
                                                    :
                                                    :

       In accordance with this Court's Order Assigning Adversary Proceeding to Mediation, the
undersigned mediator reports that the mediation was held on June 16, 2021 and resolved in the
following manner (complete applicable provisions).

          (a)   The following individuals were present:

                (1)       Parties (name and capacity) -

                          Mary Ellen Nuhn, Defendant

                (2)       Counsel (name and party representing) -

                          Jason Pomerantz, Counsel to Michael Goldberg
                          James Huggett, Counsel to Defendant

          (b)   The following parties failed to appear and/or participate as ordered:


          (c)   The outcome of the mediation conference was:

                  The matter has been completely resolved and counsel (or parties) have been
                  instructed to file an appropriate stipulation and proposed order within twenty (20)
                  days of the conference.



TADMS:5547439-1 035888-190859
               Case 19-50829-JKS        Doc 49     Filed 07/20/21     Page 2 of 2




       _____     The matter has been partially resolved and counsel (or parties) have been
                 instructed to file an appropriate stipulation and proposed order regarding those
                 claims or issues which have been resolved within twenty (20) days.

       ____      The following issues remain for this court to resolve:




       _X__      The matter has not been resolved and should proceed to trial.

                 OTHER: This matter has settled prior to mediation.




Dated: July 20, 2021                         /s/ Judith K. Fitzgerald
                                             Judith K. Fitzgerald (PA I.D. No. 18110)
                                             Tucker Arensberg, P.C.
                                             1500 One PPG Place
                                             Pittsburgh, PA 15222
                                             (412) 594-1212




TADMS:5547439-1 035888-190859
